Citation Nr: 1025422	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-16 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The appellant served on active duty from August to October 1960.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office Center (RO) in Muskogee, 
Oklahoma.

For purposes of clarification, until the age of 18 and during 
active duty service, the appellant identified as male.  The 
evidence of record indicated that the appellant started estrogen 
therapy at the age of 18.  Since her active service discharge, 
the appellant has lived as a male and as a female.  On her April 
2007 claim, the appellant used her female name and identified as 
being female.  Further, during the March 2010 Board hearing, the 
appellant expressed a desire to be referred to by her female 
name.  In order to limit the potential for confusion, the Board 
will refer to the appellant in the female gender.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

A.  Acquired Psychiatric Disorder, including Posttraumatic Stress 
Disorder

In April 2007, the appellant submitted a claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD), 
which was denied in September 2007.  The evidence of record 
included diagnoses of a variety of psychiatric disorders, 
including PTSD, gender identity disorder, histrionic personality 
disorder, and depression, not otherwise specified, among others.  
Although an appellant may only seek service connection for PTSD, 
a claim "cannot be a claim limited only to that diagnosis, but 
must rather be considered a claim for any mental disability that 
may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009).  In essence, an appellant does not file a claim 
to receive benefits for a particular psychiatric diagnosis that 
is named on a claims form, such as PTSD, but instead makes a 
general claim for compensation for the difficulties posed by the 
appellant's mental condition.  Id.  As such, the appellant's 
April 2007 claim will be addressed herein as captioned above.

B.  Records

The evidence of record included several VA treatment records 
indicating that the appellant reported being awarded disability 
benefits through the Social Security Administration (SSA) for 
PTSD.  VA must obtain SSA decisions and records which may have a 
bearing on an appellant's claim.  Waddell v. Brown, 5 Vet. App. 
454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993).  Moreover, "[i]n the context 
of the duty to assist in obtaining records, the relevance of the 
documents cannot be known with certainty before they are 
obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  After 
a longitudinal review of the appellant's claims file, the Board 
found no indication that any effort has been made to secure the 
SSA decision awarding such benefits or any associated treatment 
records.  If such SSA decision and treatment records exist, they 
must be obtained and incorporated into the claims files.  38 
U.S.C. § 5103A (West 2002).

According to her service treatment and personnel records, the 
appellant was 18 years old when she was discharged from active 
service.  In April 2004, the appellant reported that she was 
admitted to an unstated hospital at age 18 because she overdosed 
on pills.  Also in April 2004, the appellant reported that a PTSD 
diagnosis was rendered by a psychiatrist at Oral Roberts Hospital 
and that the diagnosis was based on events occurring during her 
active duty service.  The appellant did not specify when that 
diagnosis was provided.  A review of the record did not indicate 
that efforts to obtain treatment records associated with the 
overdose or from Oral Roberts Hospital have been undertaken.  As 
such, there is evidence relevant to the claim at issue herein 
that may be available and not part of the record.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  Consequently, the 
Board finds that a remand is warranted in order to obtain these 
records.


C.  Examination

During the pendency of this appeal, the appellant asserted that 
her service connection claim for an acquired psychiatric 
disorder, including PTSD, was based, in part, on inservice 
physical and sexual assaults.  There are special evidentiary 
procedures with respect to service connection claims for PTSD 
based on a personal assault.  Patton v. West, 12 Vet. App. 272, 
278 (1999); VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart 
ii.1.D.17.  Because personal trauma is an extremely personal and 
sensitive issue, many incidents of personal trauma are not 
officially reported, and the victims of this type of inservice 
trauma may find it difficult to produce evidence to support the 
occurrence of the stressor.  It is often necessary to seek 
alternative evidence.  Patton, 12 Vet. App. at 278.

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f)(4) (2009) provides that:

If a posttraumatic stress disorder claim is 
based on in-service personal assault, 
evidence from sources other than the 
[appellant's] service records may 
corroborate the [appellant's] account of 
the stressor incident.  Examples of such 
evidence include, but are not limited to:  
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, roommates, 
fellow service members, or clergy.  
Evidence of behavior changes following the 
claimed assault is one type of relevant 
evidence that may be found in these 
sources.  Examples of behavior changes that 
may constitute credible evidence of the 
stressor include, but are not limited to:  
a request for a transfer to another 
military duty assignment; deterioration in 
work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a posttraumatic 
stress disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the [appellant's] 
service records or evidence of behavior 
changes may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this type 
of evidence or advise VA of potential 
sources of such evidence.  VA may submit 
any evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to whether 
it indicates that a personal assault 
occurred.

Herein, the appellant asserted that the inservice physical and 
sexual assault(s) occurred in September 1960.  The appellant 
entered active duty service on August 17, 1960 and, in the second 
week of basic training, was counseled on the accumulation of 
"excessive" demerits.  Thereafter, the appellant's service 
personnel records demonstrated regular unsatisfactory performance 
evaluations.  Ultimately, the appellant was discharged from 
active duty service for failure to meet minimum standards of 
service.  An October 1960 letter, addressed to the appellant's 
mother, indicated that the appellant received "several periods 
of counseling from [her] instructors and training officers to 
assist [her] in resolving [her] difficulties."  The letter also 
advised the appellant's mother that the appellant would "need 
[her mother's] assistance in adjusting" to the disappointment of 
being discharged.

The evidence of record clearly demonstrated current diagnoses of 
psychiatric disorders.  Further, the appellant reported an 
inservice physical and sexual assault and there was evidence that 
the appellant was unable to meet the minimum service standards.  
The October 1960 letter indicated that the appellant's active 
duty service may be associated with the current psychiatric 
diagnoses.  The record did not, however, include a competent 
opinion as to whether the appellant's current psychological 
disorders are related to her active duty service or an event 
therein.  Further, the record did not include a competent medical 
opinion as to whether the appellant's inability to maintain 
minimum standards for service was evidence of behavioral changes 
indicative of a physical or sexual assault.  As such, the Board 
finds that a remand for an examination is warranted.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Additionally, every appellant shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2009).  Although a psychological disorder was 
not noted upon the appellant's entry into active duty service, 
subsequent evidence indicated the possibility of a psychiatric 
disorder pre-existing the appellant's active duty service.  
Specifically, in July 2006, the appellant reported that she was 
raped by 3 men at "a young age," but the exact or approximate 
date of this incident was not provided, nor was it distinguished 
from her allegations of inservice physical or sexual assaults.  
The appellant also reported that there was a conflict between her 
and her parents as to her gender beginning at the time of her 
birth.  Significantly, the appellant reported undergoing an 
ultrasound in 1984 that revealed the presence of ovaries.  
Moreover, while living as a male, the appellant married a female 
with whom "he" had at least 1 child, suggesting that the 
appellant also has functional male anatomy.  Further, the 
appellant reported that she began estrogen therapy at age 18.  
Gender identity disorder is one of the psychiatric diagnoses of 
record.  The evidence of record did not, however, include an 
opinion as to the timing of the onset of the appellant's gender 
identity disorder or, if it preexisted service, whether it was 
aggravated therein.  See 38 C.F.R. § 3.303 (2009).  As such, the 
Board finds that the evidence of record is insufficient for 
purposes of determining service connection and, thus, a remand is 
warranted for an examination.  Littke v. Derwinski, 1 Vet. App. 
90, 93 (1990) (noting that remand may be required if record 
before the Board contains insufficient medical information for 
evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 
(1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is remanded for the following action:

1.  The RO must contact SSA for the purpose 
of obtaining a copy of the decision and all 
underlying treatment records relied upon in 
conjunction with the appellant's claim for 
SSA benefits.

2.  The RO must request that the appellant 
identify the hospital that she was admitted 
to for treatment regarding the overdose at 
the age of 18 and the approximate date of the 
admission.  The RO must also request that the 
appellant provide information concerning all 
treatment she received at Oral Roberts 
Hospital, including the approximate date(s) 
of such treatment.  Further, the RO must 
request that the appellant identify all VA 
and non-VA medical providers who have treated 
her for a psychiatric disorder during the 
pendency of this appeal.
The RO must then attempt to procure copies of 
all records that have not previously been 
obtained from the identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO made 
to obtain those records; (c) describe any 
further action to be taken by the RO with 
respect to the claim; and (d) notify the 
appellant that she is ultimately responsible 
for providing the evidence.  The appellant 
must be given an adequate opportunity to 
respond.


3.  Then, the appellant should be afforded a 
VA examination to determine the presence of a 
psychiatric disorder and, if any present, the 
etiology and severity thereof.  The claims 
folder must be made available to and reviewed 
by the examiner.  Any indicated studies 
should be performed.  Based on the 
examination results and review of the record, 
the examiner must opine as to whether any 
current psychiatric disorder pre-existed the 
appellant's active duty service and was 
aggravated beyond the natural course therein.  
The examiner must also opine as to whether 
each diagnosed psychiatric disorder is 
etiologically related to the appellant's 
active duty service or an event occurring 
therein.  A thorough rationale for each 
opinion expressed must be provided.  If the 
examiner cannot render an opinion without 
resorting to speculation, the examiner must 
so state, and must thoroughly explain why 
speculation is required.  Any report prepared 
must be typed. 

4.  The RO must notify the appellant that it 
is her responsibility to report for any 
examination scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
appellant does not report for any scheduled 
examination, documentation must be obtained 
and associated with the appellant's claims 
file that shows that notice scheduling the 
examination was sent to the last known 
address.  Documentation must be also be 
obtained and associated with the appellant's 
claims file demonstrating any notice that was 
sent was returned as undeliverable.

5.  The examination report must be reviewed 
by the RO to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the appellant.  
After the appellant has had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the appellant until she receives further 
notice; however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

